Mr. Justice Paxson
delivered the opinion of the court,
The right of the heirs of John Myers to maintain a ferry at the point in controversy is not disputed. The master finds, “ That the grant of ferry franchises to John Myers, his heirs and assigns, is a good, valid and continuing grant to. them, so long as they *84choose to exercise it, and that neither the non-user of the franchise from 1852 to 1877, nor t-he Act of Assembly of March 29th 1860, prevents them from using and maintaining a ferry at the point named, in accordance with the Act of Assembly of March 29th 1813; and that the Acts of Assembly could not and do not destroy the franchise granted by said act.” This finding not having been excepted to in the court below must be regarded as conclusive. The learned master further finds, however, that the appellants have no right to erect and maintain the ferry, for the reason that they have “ entirely failed to establish by evidence that they hold the grant made by the Commonwealth of Pennsylvania to John Myers, either by purchase or assignment, and that therefore they are without right or title to any franchise under which they can justify the erection and operation of said ferry.” This finding is a conclusion of law. The facts upon which it is based are not found. The evidence, however, is before us, and if it shows the learned master has drawn an inaccurate conclusion from the facts, there is no reason why we may not correct it.
. The answer of the defendants, who are also the appellants, avers “ that the ferry aforesaid of said defendants was erected with the consent of the heirs of the said John Myers, some of whom were, and still are, associated with said defendants for the erection and maintenance of said ferry, and some of whom have given their consent in writing to the erection and maintenance of said ferry.”
The plaintiffs did not demur to this answer as they might and ought to have done if they regarded it as insufficient. The case went to a master, and the evidence taken fully sustains every averment as above set forth. Indeed, the facts as averred are not disputed. The contention is that because there was no formal assignment or conveyance of the rights of the Myers heirs to the franchises in question, they could not, in conjunction with the other defendants, erect and maintain 'this ferry. But no formal assignment was necessary. The heirs having the right to set up the ferry could authorize any one else to do so. That they did so authorize the defendants clearly appears. James Myers, one of the heirs, testified: “ We consented that they should have the ferry there before it was erected, provided that they would put in the pier. They have never refused to build this pier. As soon as they got under way they intended to go to work at the pier, but the sheriff came down and stopped them. By ‘we’ I mean John and mother and myself, who were all that were there; we saw the rest of the family and got their consent. The posts were erected on each side of the river, and a wire rope stretched across; on this pulleys were fixed that were attached to ropes fastened to the flat, and it was thus propelled. We understood it so when we gave our consent.”
This is very explicit. It leaves no room for doubt that the de*85fendants are maintaining the ferry with the consent of the Myers heirs. It is of no consequence that the latter have not parted with all their rights in the ferry franchises. It is no concern of the plaintiffs whether defendants have a conveyance of the franchises or only a license to use them. Either would be a sufficient protection.
The decree is reversed, and the bill dismissed with costs.